The State Bar of Georgia filed the instant Petition for Withdrawal of Formal Advisory Opinion No. 94-2, an advisory opinion that addresses a lawyer’s handling of funds when it is not possible to ascertain who is entitled to disputed funds held by the lawyer. Following filing of the State Bar’s petition for discretionary review and review by this Court, on September 9,1994 this Court approved issuing the Formal Advisory Opinion. The State Bar filed this petition to withdraw the Formal Advisory Opinion asserting that the November, 2011 amendment to the Georgia Rules of Professional Conduct addresses the issue found in FAO No. 94-2.
Upon review, we conclude that withdrawal of Formal Advisory Opinion No. 94-2 is appropriate. Accordingly, it is hereby ordered that the State Bar’s petition to withdraw FAO No. 94-2 be granted.
Paula J. Frederick, General Counsel State Bar, JohnJ. Shiptenko, Assistant General Counsel State Bar, for State Bar of Georgia.